             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA


JOE DEWAYNE FITZER,                               )
                                                  )
                       Petitioner,                )
                                                  )
v.                                                )   Case No. CIV 18-283-RAW-KEW
                                                  )
RICK WHITTEN, Warden,                             )
                                                  )
                       Respondent.                )

                                     OPINION AND ORDER

       This matter is before the Court on Respondent’s motion to dismiss Petitioner’s

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 (Dkt. 8) and

Petitioner’s motion for stay of proceedings (Dkt. 6). Petitioner is a pro se prisoner in the

custody of the Oklahoma Department of Corrections who currently is incarcerated at James

Crabtree Correctional Center in Helena, Oklahoma. He is attacking his conviction and

sentence in Okmulgee County District Court Case No. CF-2015-25 for Domestic Assault and

Battery, After Former Conviction of Two Felonies, raising the following grounds for relief:

       I.      Petitioner’s 55-year sentence should be modified to remedy errors that
               occurred in the trial’s sentencing stage.

       II.     The State of Oklahoma lacked jurisdiction to prosecute, because the
               Major Crimes Act gives the federal government exclusive jurisdiction
               to prosecute crimes against persons committed by Indians in Indian
               Country.1


       1
        Petitioner alleged in his first post-conviction application that he is a registered member of
the Choctaw Nation, his victim was a member of the Creek Nation, and the offense occurred within
the Creek Indian Nation. (Dkt. 1-1 at 19-20). He further asserted his crime was an assault by an
       III.    Petitioner was deprived of the effective assistance of counsel on appeal.

       Respondent alleges the petition must be dismissed, because it is a “mixed” petition

with two unexhausted claims. At the time of filing, only Ground I of the petition was

exhausted through Petitioner’s direct appeal in Fitzer v. State, No. F-2016-230 (Okla. Crim.

App. Jan. 4, 2017) (unpublished) (Dkt. 1-1 at 14-15). Petitioner raised the remaining two

claims in an application for post-conviction relief which was filed on December 14, 2017,2

and denied on May 15, 2018. (Dkt. 1-1 at 36). When this habeas petition was filed on

August 21, 2018, Petitioner’s appeal of the post-conviction denial was pending in an appeal

to the Oklahoma Court of Criminal Appeals (OCCA) in Case No. PC-2018-695 (Dkt. 1-1 at

37).

       At the direction of the Court, Petitioner advised that the OCCA declined jurisdiction

of his post-conviction appeal and dismissed the attempted appeal for failure to file a timely

notice of appeal. (Dkts. 14, 16). See Fitzer v. State, No. PC-2018-695 (Okla. Crim. App.

Jan. 8, 2019) (unpublished) (Dkt. 16 at 4-8). The OCCA advised Petitioner that “[i]f he

believes that through no fault of his own he has been denied his opportunity to appeal the

order denying him post-conviction relief, then he may seek a recommendation from the

District Court for an out-of-time post-conviction appeal in accordance with the procedures


Indian resulting in the serious bodily injury of another Indian under the Major Crimes Act, 18 U.S.C.
§ 1153(a). Id.
       2
          The Court takes judicial notice of the public records of the Oklahoma State Courts Network
at http://www.oscn.net. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1
(W.D. Okla. Nov. 5, 2014).

                                                 2
established under Rule 2.1(E)(3) of this Court’s Rules.” Id. at 7.

       Petitioner further advised that on January 31, 2019, he filed in the state district court

a second post-conviction application, requesting an appeal out of time. Id. at 2, 9-16. He

alleged in the second post-conviction application that he was deprived of an appeal of his

first post-conviction application through no fault of his own. Id. at12. He claims in the

second application that his Notice of Intent to Appeal the state district court’s denial of the

first application was timely sent to the state court on May 22, 2018. Id. at 14. The Notice,

however, was inexplicably not filed by the Okmulgee County District Court Clerk until June

11, 2018, twenty (20) days after it was given to the law library supervisor at his prison

facility. Id. at 10-11.3 As stated above, Petitioner’s attempted post-conviction appeal was

declined, and his Petition in Error and brief were dismissed. Id. at 7.

       Because the online docket sheet for Petitioner’s state-court case indicated no activity

after he filed his second post-conviction application, the Court directed Respondent to advise

the Court of the status of the proceedings. (Dkt. 17). Respondent acknowledged not having

filed a response to Petitioner’s notice of his second post-conviction application, as directed

by the Court (Dkt. 14), explaining the failure resulted from an unintentional docketing error

(Dkt. 18 at 3 n.1). Respondent also advised that on August 16, 2019, the State of Oklahoma

filed a response to Petitioner’s second post-conviction application in the state district court.



       3
         The OCCA has rejected application of a “mailbox rule” for pro se prisoners. Moore v.
Gibson, 27 P.3d 483, 488 (Okla. Crim. App. 2001).

                                               3
(Dkt. 18-3.) The State’s response indicated it had no objection to the state district court’s

recommending to the OCCA that Petitioner receive an appeal out of time, with the

reservation of the State’s right to otherwise object to any post-conviction relief. (Dkt. 18-3).

As of the date of this Opinion and Order, the Okmulgee County District Court has not

entered a ruling on the second post-conviction application.

       Petitioner has requested that this Court enter a stay of these habeas proceedings to

allow him time to exhaust his state court remedies. (Dkt. 6). Respondent objects to a stay

during the pendency of Petitioner’s state-court exhaustion proceedings, asserting Petitioner’s

unexhausted claims lack merit. (Dkt. 9 at 7).

       A district court has four options when faced with a “mixed” petition containing both

exhausted and unexhausted claims:

       (1) dismiss the mixed petition in its entirety, Rhines v. Weber, 544 U.S. 269,
       273 (2005); (2) stay the petition and hold it in abeyance while the petitioner
       returns to state court to raise his unexhausted claims, id. at 275-76; (3) permit
       the petitioner to dismiss the unexhausted claims and proceed with the
       exhausted claims, id. at 278; or (4) ignore the exhaustion requirement
       altogether and deny the petition on the merits if none of the petitioner’s claims
       has any merit, 28 U.S.C. § 2254(b)(2).

Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009).

               [S]tay and abeyance should be available only in limited circumstances.
       Because granting a stay effectively excuses a petitioner’s failure to present his
       claims first to the state courts, stay and abeyance is only appropriate when the
       district court determines there was good cause for the petitioner’s failure to
       exhaust his claims first in state court. Moreover, even if a petitioner had good
       cause for that failure, the district court would abuse its discretion if it were to
       grant him a stay when his unexhausted claims are plainly meritless. Cf. 28
       U.S.C. § 2254(b)(2) (“An application for a writ of habeas corpus may be

                                               4
       denied on the merits, notwithstanding the failure of the applicant to exhaust
       the remedies available in the courts of the State”).

Rhines v. Weber, 544 U.S. 267, 277 (2005).

       Petitioner offers no explanation for his commencement of this habeas action while his

first post-conviction appeal was pending. If Petitioner had waited to exhaust Grounds II and

III of the petition, however, it appears the petition would have been untimely. He filed his

first post-conviction application on December 14, 2017, more than eight months after his

conviction became final on April 4, 2017. In addition, the more than six months his

attempted post-conviction appeal was pending would not have tolled the limitation period

of 28 U.S.C. § 2244(d). See Hoggro v. Boone, 150 F.3d 1223, 1226 n.4 (10th Cir.1998) (no

tolling of the “time during which [the defendant] appealed the denial of his application for

post-conviction relief because that appeal was untimely. [42 U.S.C. §] 2244(d)(2) requires

a court to subtract time only for the period when the petitioner’s ‘properly filed’

post-conviction application is being pursued.”). If this mixed petition is dismissed, a

subsequent petition could be barred by the statute of limitations imposed by § 2244(d).

       For these reasons, the Court construes the habeas petition as a “protective petition,”

requesting this Court to stay and abey the federal habeas proceedings until state remedies are

exhausted. See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (citing Rhines v. Weber, 544

U.S. 269, 278 (2005)).

              A petitioner’s reasonable confusion about whether a state filing would
       be timely will ordinarily constitute “good cause” for him to file in federal
       court. Rhines, 544 U.S. at 278. (“[I]f the petitioner had good cause for his

                                              5
       failure to exhaust, his unexhausted claims are potentially meritorious, and
       there is no indication that the petitioner engaged in intentionally dilatory
       [litigation] tactics,” then the district court likely “should stay, rather than
       dismiss, the mixed petition”).

Pace, 544 U.S. at 416-17.

       Although Respondent contends Petitioner’s unexhausted claims in Grounds II and III

are meritless, Respondent has not shown the basis for this conclusion. Therefore, the Court

finds this action should be stayed pending the resolution of the second post-conviction

proceedings. To keep the Court apprised of the progress of his post-conviction proceedings,

Petitioner is directed to notify the Court within fourteen (14) days of the state district court’s

decision regarding his second post-conviction application.

       ACCORDINGLY, Petitioner’s motion for stay of proceedings (Dkt. 6) is

GRANTED, and Respondent’s motion to dismiss Petitioner’s petition for a writ of habeas

corpus (Dkt. 8) is DENIED. A STAY AND ABEYANCE of the proceedings is hereby

entered. Petitioner is directed to notify the Court within fourteen (14) days after the state

district court issues its decision for the second post-conviction application.

       IT IS SO ORDERED this 29th day of August 2019.




                                                6
